DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending and examined.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the compound species embodied by the instant Specification, is not considered enabled for the treatment of any cancer, including melanoma, brain cancer, leukemias, lymphomas, and others.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to compounds of Formula (I), which are alleged by the Specification to act as an agonist of stimulator of interferon genes.
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
As discussed above, the instantly claimed invention pertains to compounds of Formula (I), which are alleged by the Specification to act as an agonist of IFN genes.  At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - due in large part to the strict requirement of complementarity between a compound and its corresponding binding site on a target receptor or enzyme - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc.) would interact with the given target to elicit a related biological response.  
Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Page 794, Column 1).  Even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification provides a number of examples and tests the formulated compounds with an ISG-LUC assay to measure the activation of IFN.  Of those examples, only compound 77 has a extremely low potency.  Although many compound have an EC50 value of 50-1000. See Table 1.  In the instant Specification there is almost no variability with respect to tested compounds.  According to Stuart in a webmd article, https://www.webmd.com/cancer/immunotherapy-different-cancers: immunotherapy does not work for all types of cancers.  The cancers that can be treated with immunotherapy, according to the articles include certain types of: colorectal, head and neck, lung cancer, lymphoma, and others.  
Similarly, Parker et al., “Antitumour actions of interferons: implications for cancer therapy,” Nature Reviews Cancer volume 16, pp.131-144 (2016) explains: “Trials of IFN therapies in solid malignancies such as melanoma, renal cell carcinoma and Kaposi sarcoma  have ,et with varied success.”  In particular, some forms of IFN have yielded unimpressive results. Moreover, 
If IFNs exert their antitumour effects via their immune-activating roles, it is feasible that they may not be potent against advanced disease, owing to the large tumour burden and the immunosuppressed microenvironment. As such, IFN therapies may be more useful in an early, adjuvant treatment setting to 'mop up' tumour cells that have disseminated beyond the primary tumour site and are in a non-solid state, resembling a haematological malignancy, for which IFNs have been shown to be more effective.

It appears according to the state of the art that the efficacy of IFN in treating cancer is nuanced.  

Overall, IFN cannot be expected to treat all forms of cancer.  The only working example in the Specification in an assay to show the agonist effective concentration of stimulators of interferon genes.  Thus, while the claimed compounds may accomplish this in vivo, there cannot be said to be an expectation that such would work in treating all forms of cancer.
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to compounds of Formula (I), which are alleged by the Specification to act compounds that treats cancer with an agonist of stimulators of interferon genes.  In the instant case, the Specification provides examples in the form on an assay showing IFN is modulated at a specific concentration shown via an EC50 value.
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to thousands of compounds of Formula (I), which are alleged by the Specification to act as an agent that agonizes stimulators of IFN genes.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity. 
Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the thousands of types of cancers and at what stages could be treated with a claimed compound.  As such, the only way to ascertain which of the thousands of cancers that are actually treatable with a claimed agent would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN: 1396864-02-0 (September 27, 2012).

    PNG
    media_image1.png
    388
    422
    media_image1.png
    Greyscale

	As such, claim 15 is anticipated by the prior art.  


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN: 1396708-07-8  (September 26, 2012).
The compound shown below is the first compound listed in the last row on page 141 of the claims.

    PNG
    media_image2.png
    432
    747
    media_image2.png
    Greyscale

As such, claims 15 and 16 are anticipated by the prior art.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over am Ende et al., (US2012/0202787), in view of Crunkhorn, “Immunotherapy opportunity emerges for Alzheimer disease,” Nature Reviews Neurology January 29, 2016), as evidenced by and in view of Naidoo et al., “Toxicities of the anti-PD-1 and anti-PD-L1 immune checkpoint antibodies,” Annals of Oncology, Vol. 26, Issue 12, December 1, 2015, pp. 2375-2391.  
	am Ende teaches compounds and pharmaceutically acceptable salts of the following formula (I):

    PNG
    media_image3.png
    137
    203
    media_image3.png
    Greyscale
. See abstract.  R3 and R4 can be hydrogen or alkyl.  Further, Z, Y, W, and X can be N.  A can be CH.  According to the STN database, the following compounds are taught.  

    PNG
    media_image4.png
    684
    637
    media_image4.png
    Greyscale

The compounds taught by am Ende can be administered orally. See par. 159.  Further, they can be in the form of a liposome. See par. 171.  The compounds will treat Alzheimer’s disease, neurodegenerative conditions, and neurological disorders. See par. 1.
	Crunkhorn explains that PD1 blockers promote cerebral amyloid beta clearance and improves cognitive function in mouse models of Alzheimer’s disease.  Immune checkpoint blockade is thought to be a novel strategy for AD.  PD1-specific antibodies are safe and well tolerated in cancer immunotherapy.
	With regard to claim 6, a PD-1 antibody is an anticancer drug. Naidoo explains that PD-1 antibodies have demonstrated antitumor activity across multiple malignancies. See abstract,  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the instantly claimed active steps in view of the cited prior art.  While the prior art does not intend to stimulate expression of INF genes, it would appear that administering a claimed compound orally, including in the form of a liposome, would have such effect.  The dose to be administered includes, e.g., up to 30 mg/kg per day.  This would seem to be effective in stimulating INF genes in a subject.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628